DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8 – 14 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittel et al. (DE 102013002807A1).
Regarding Claim 8:
	Dittel et al. teaches a controllable coolant pump of internal combustion engines, the controllable coolant pump comprising: a pump housing (13a); a drivable pump shaft (19a) rotatably mounted in the pump housing; an impeller (18a) non-rotatably fixed on a free end of the pump shaft; and a pressure-difference-driven actuator (via hydraulic pressure) to drive at least one piston rod (11a) which is guided in a piston rod bore (14a) of the pump housing and includes a control spool valve (10a) held at an impeller-side end of the piston rod (Fig 1), the control spool valve being set up to variably cover an outflow region (Fig 1) of the impeller; wherein the piston rod is guided in the piston rod bore by a guide bushing (23a) which is a portion of a sealing device (15a) which seals off a pump chamber carrying the coolant with respect to the pressure-difference-driven actuator; and the piston rod bore includes a region (Fig 1) which is spaced apart from the guide bushing, is located on a side of the guide bushing remote from the control valve, and in which a clear width of the piston rod bore is smaller than in remaining portions of the piston rod bore in order to define a second guide (20a) of the piston rods in the piston rod bore (Fig 1).
	Regarding Claim 9:
Dittel et al. teaches the second guide includes a clear width which corresponds with a clearance to an outer diameter of the piston rod (Fig 1).
	Regarding Claim 10:
Dittel et al. teaches the second guide includes a small cylindrical portion which extends in an axial direction over a fraction of an outer diameter of the piston rod (Fig 1).
	Regarding Claim 11:
Dittel et al. teaches a piston slide (via 12a) is held on the piston rod at an end remote from the control spool valve in a vacuum space, which is in a piston slide receptacle in a rolling diaphragm (surrounding 12a), the vacuum space being connected to the piston rod bore by a through hole which includes a reducing internal diameter, the through hole defining the second guide (Fig 1).
	Regarding Claim 12:
Dittel et al. teaches the piston rod is movable parallel to the pump shaft by the pressure-difference-driven actuator (via hydraulic pressure).
	Regarding Claim 13:
Dittel et al. teaches the guide bushing is made of a thermoplastic material, and the sealing device includes elastomeric seals (plastic).
	Regarding Claim 14:
Dittel et al. teaches the elastomer seals and the guide bushing are combined into one component in a material-locking or form-fitting manner (Fig 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747